DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0078950 A1) in view of Jang (US 2009/0238007 A1) and Shin (US 2009/0040833 A1).

Regarding claim 1:  Lee (FIG. 1; [0011, 0012, 0023-0032, 0063]) teaches a non-volatile memory, comprising:
     a memory array (110 in FIG. 1), comprising a plurality of memory cells (each block as cells as is illustrated in FIG. 2 with bit lines BL), wherein each of the plurality of memory cells has an adjustable threshold voltage (floating gate transistors, having a threshold voltage adjusted during programming using a method in FIG. 5 and FIG. 6, which may additionally adjust the time width of each pulse as is illustrated in FIG. 8; [0078, 0082-0083]), the plurality of memory cells of the memory array comprise a target memory cell and an adjacent memory cell (a memory cell on WLn+1 or WLn-1 for example, wherein WLn is the selected word line in FIG. 2), adjacent to each other, and the adjacent memory cell and the target memory cell are connected in series at a bit line (the adjacent memory cell is immediately above or below the selected memory cell in the string of memory cells);
     a voltage generator (21 in FIG. 1), coupled to the memory array, configured to generate a programming voltage (Vpgm) to perform a programming operation to a target memory cell in the memory array, the programming operation configured to arrange the threshold voltage of the target memory cell ([0078, 0082-0083, 0086]) ; and
     a read-write controller (control circuit 130 in FIG. 1), coupled to the voltage generator, the read-write controller configured to:
          control the voltage generator to generate a first programming pulse of the programming voltage with a first time period to the target memory cell (first pulse in FIG. 8 or FIG. 9 with time period T1);

          control the voltage generator to generate a second programming pulse (the second program pulse with time period T2 in FIG. 8 or FIG. 9 using the method of FIG. 5 but with modified or additional incrementing of the time and/or voltage according to the respective FIG. 8 or FIG. 9) of the programming voltage with a second time period (T2) to the target memory cell when the threshold voltage of the target memory cell does not reach the target voltage level (step S52; see “until a program verify operation of the selected memory cell passes” in [0082, 0086]), wherein the second time period is longer than the first time period (T2 is greater than T1; “a second time period T2 is relatively longer than the first time period T1” as stated in [0082, 0086]).

     Lee does not specifically teach the following:
     while performing the programming operation to the target memory cell, the voltage generator is configured to generate a variable passing voltage to the adjacent memory cell, the read-write controller is configured to: 
     control the voltage generator to generate a first variable passing pulse of the variable passing voltage with the first time period to the adjacent memory cell; and 
     control the voltage generator to generate a second variable passing pulse of the variable passing voltage with the second time period to the adjacent memory cell when the threshold voltage of the target memory cell does not reach the target voltage level.


     Jang teaches using the incremental step programming pulse (ISPP) method to program a non-volatile memory such as a NAND flash memory, wherein for each incremental programming pulse applied to a selected word line, there is a pass voltage 
Vpass applied to unselected word lines during the time period that the program voltage is applied to the selected word line (see FIG. 2C-D; [0006-0011, 0035-0045]).
     Shin (FIG. 3; FIG. 4; [0046]; methos) teaches a method of programming a NAND flash memory based on the ISPP method, wherein
     a variable passing voltage is applied to a memory cell adjacent to a target memory cell (a pass voltage that changes in level from Vpass to Vpass+, for example);
     a first variable passing pulse of the variable passing voltage is applied during the period that a first programming pulse is applied to a selected word line (see Loop #1 in FIG. 4); and
     a second variable passing pulse of the variable passing voltage is applied during the period that a second programming pulse is applied to the selected word line (see Loop #2 in FIG. 4).

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jang and Shin into the device and/or method of Lee in a manner such that the programming pulse would be incremented from a defined minimum towards a defined maximum, and while performing the programming operation to the target memory cell, the voltage generator would be configured to generate pass voltage pulses each having the same pulse width 
     control the voltage generator to generate a first variable passing pulse of the variable passing voltage with the first time period to the adjacent memory cell; and 
     control the voltage generator to generate a second variable passing pulse of the variable passing voltage with the second time period to the adjacent memory cell when the threshold voltage of the target memory cell does not reach the target voltage level.
     The motivation to do so would have been to apply a pass voltage to other word lines concurrently with applying the programming pulse to the selected word line like that taught by Jang, and vary the pass voltage pulse height in a manner like that taught by Shin. A pass voltage is necessary to prevent programming of the other memory cells (see [0009] of Shin).  It is clear to one of ordinary skill in the art the critical importance of applying the pass voltage to an unselected word line while a programming voltage is applied to a selected word line, and there is no critical negative or positive effect taught by Shin even if a pass voltage would be disabled a tiny amount of time after the programming pulse is disabled such that the period or width of the programming pulse would not be exactly the same as that of a pass voltage pulse. It is unknown why Shin illustrates in FIG. 4 the pass voltages apparently being disabled after the respective programming pulses since Shin is silent on such a feature in the specification; hence, this feature seems arbitrary or possibly a drafting error especially considering that there during the duration that the programming voltage is applied to a selected word line as is evidenced by Lee in [0063] (“A pass voltage is applied to the other word lines” in step S51 when a program voltage is applied), and by Shin in [0009] (“a channel voltage of a program inhibited cell transistor is boosted by applying a program voltage Vpgm to a selected word line and applying a pass voltage Vpass to non-selected word lines.  This prevents F-N tunneling between the floating gate and channel, such that the program inhibited cell transistor maintains an erase state”).


Regarding claim 11:  Lee (FIG. 1; FIG. 5 also including incrementing time widths of the programming pulse as in FIG. 8 or FIG. 9; [0011, 0012, 0023-0032, 0063, 0078-0082, 0083, 0086]) teaches a method comprising:
     generating a first programming pulse of a programming voltage with a first time period (a first pulse in FIG.8 or FIG. 9 having a time period of T1) to a target memory cell in a memory array (110 in FIG. 1; each block having strings of cells as illustrated in FIG. 2);
     reading and verifying whether a threshold voltage of the target memory cell reaches a target voltage level (verify step S52 in FIG. 5); and

     Lee does not specifically teach the following: 
     generating a first variable passing pulse of a variable passing voltage with the first time period to an adjacent memory cell in the memory array while generating the first programming pulse to the target memory cell; and 
     when the threshold voltage of the target memory cell does not reach the target voltage level, generating a second variable passing pulse of the variable passing voltage with the second time period to the adjacent memory cell.
     Jang teaches using the incremental step programming pulse (ISPP) method to program a non-volatile memory such as a NAND flash memory, wherein for each incremental programming pulse applied to a selected word line, there is a pass voltage Vpass applied to unselected word lines during the time period that the program voltage is applied to the selected word line (see FIG. 2C-D; [0006-0011, 0035-0045]).     
     Shin (FIG. 3; FIG. 4; [0046]) teaches a method of programming a NAND flash memory based on the ISPP method, wherein
     a variable passing voltage is applied to a memory cell adjacent to a target memory cell (a pass voltage that changes in level from Vpass to Vpass+, for example);

     a second variable passing pulse of the variable passing voltage is applied during the period that a second programming pulse is applied to the selected word line (see Loop #2 in FIG. 4).

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jang and Shin into the device and/or method of Lee in a manner such that the programming pulse would be incremented from a defined minimum towards a defined maximum, and while performing the programming operation to the target memory cell, the voltage generator would be configured to generate pass voltage pulses each having the same pulse width as a respective programming pulse concurrently being generated, wherein a programming pulse is applied to a selected word line and a pass voltage pulse is applied to unselected word lines similar to that taught by Jang, and a variable passing voltage, similar to that taught by Shin, would be applied to the adjacent memory cell, 
wherein the operating method would further comprise:
     generating a first variable passing pulse of a variable passing voltage with the first time period to an adjacent memory cell in the memory array while generating the first programming pulse to the target memory cell; and 


     The motivation to do so would have been to apply a pass voltage to other word lines concurrently with applying the programming pulse to the selected word line like that taught by Jang, and vary the pass voltage pulse height in a manner like that taught by Shin. A pass voltage is necessary to prevent programming of the other memory cells (see [0009] of Shin).  It is clear to one of ordinary skill in the art the critical importance of applying the pass voltage to an unselected word line while a programming voltage is applied to a selected word line, and there is no critical negative or positive effect taught by Shin even if a pass voltage would be disabled a tiny amount of time after the programming pulse is disabled such that the period or width of the programming pulse would not be exactly the same as that of a pass voltage pulse. It is unknown why Shin illustrates in FIG. 4 the pass voltages apparently being disabled after the respective programming pulses since Shin is silent on such a feature in the specification; hence, this feature seems arbitrary or possibly a drafting error especially considering that there are falling curve segments in the figure that have no ends as if the programming pulses were meant to be or could be disabled at the same time as the pass voltage pulses, and considering what one of ordinary skill in the art understands from reading the references.  One of ordinary skill in the art recognizes the critical factor or teaching (result effective variable) is that the pass voltage is to be applied to an unselected word line during the duration that the programming voltage is applied to a selected word line 


Regarding claim 2:  Lee teaches the non-volatile memory of claim 1, wherein the first programming pulse generated by the voltage generator controlled by the read-write controller has a first voltage level, the second programming pulse generated by the voltage 25generator controlled by the read-write controller has a second voltage level, and the second voltage level is higher than the first voltage level (see FIG. 8 or FIG. 9).

Regarding claim 10:  Lee teaches the non-volatile memory of claim 1, wherein the programming voltage is utilized to adjust the threshold voltage of the target memory cell ([0011, 0012, 0064, 0078-0080, 0082-0083, 0086, 0087]).

Regarding claim 12:  Lee teaches the operating method of claim 11, wherein the first programming pulse has a first voltage level, the second programming pulse has a second voltage level, and the second voltage level is higher than the first voltage level (see FIG. 8 or FIG. 9).

.

Claims 4-9 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Jang and Shin, and further in view of Lee (US 2009/0257281 A1; hereinafter “Lee281”).

Regarding claim 4:  Lee as modified above does not specifically teach the non-volatile memory of claim 3, wherein the first variable passing pulse generated by the voltage generator controlled by the read-write controller has a third voltage level, the second variable passing pulse generated by the voltage generator controlled by the read-write controller has a fourth voltage level, and the fourth voltage level is higher than the third voltage level.
     Lee281 teaches (FIG. 5 or FIG. 6) incrementing both the programming voltage Vpgm and the pass voltage Vpass between successive loops or pulses.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee281 into the device and/or method of Lee as modified above in a manner such that the first variable passing pulse generated by the voltage generator controlled by the read-write controller would have a third voltage level, the second variable passing pulse generated by the voltage generator controlled by the read-write controller would have a fourth voltage level, and the fourth voltage level would be higher than the third voltage level.  The motivation to 

Regarding claim 5:  Lee as modified above teaches the programming voltage generated by the voltage generator comprises a plurality of programming pulses having a plurality of programming voltage levels, the programming voltage levels are ranged from a lower programming voltage boundary (the defined min) to a higher programming voltage boundary (the defined max); however, Lee as modified does not specifically teach
the fourth voltage level of the second variable passing pulse is lower than the lower programming voltage boundary.
     Since Shin teaches ([0009]) a pass voltage is to prevent an unselected memory cell from programming and/or since it is observed in FIG. 4 of Shin that the highest Vpass is still lower than the lowest Vpgm then it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Shin into the device and/or method of Lee as modified above in a manner such that the fourth voltage level of the second variable passing pulse is lower than the lower programming voltage boundary.  The motivation to do so would have been to provide a pass voltage range that would not cause programming in the unselected memory cells otherwise if a pass voltage would enter the range of a programming voltage, unselected memory cells would be unintentionally programmed (no longer prevented from being programmed).



Regarding claim 7: The non-volatile memory of claim 6, wherein the first passing pulse generated by the voltage generator controlled by the read-write controller has a fifth voltage level, the second passing pulse generated by the voltage generator 27controlled by the read-write controller is configured to have the same fifth voltage level (when operating within a lower range of loop numbers, for example, in FIG. 5 or FIG. 6 of Lee, the pass voltage is not incremented).

Regarding claim 8:.Lee as modified above teaches the non-volatile memory of claim 7, wherein the fourth voltage level of the second variable passing pulse is higher than the fifth voltage level of the second passing pulse generated by the voltage generator (shim in FIG. 4 teaches the Vpass+ applied to the WLn and WLn+1 is higher than Vpass applied to other non-selected word lines),

Regarding claim 9. Lee as modified teaches the non-volatile memory of claim 6, wherein the passing voltage and the variable passing voltage are utilized to configure the non-adjacent memory cell and the adjacent memory cell to pass a data signal on the same bit line to the target memory cell (this is inherently what such a pass voltage does during programming of a NAND memory).


Regarding claim 14:  Lee as modified above does not specifically teach the operating method of claim 13, wherein the first variable passing pulse has a third voltage level, the second variable passing pulse has a fourth voltage level, and the fourth voltage level is higher than the third voltage level.
     Lee281 teaches (FIG. 5 or FIG. 6) incrementing both the programming voltage Vpgm and the pass voltage Vpass between successive loops or pulses.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lee281 into the device and/or method of Lee as modified above in a manner such that the first variable passing pulse would have a third voltage level, the second variable passing pulse would have a 

Regarding claim 15:  Lee as modified above teaches the operating method of claim 14, wherein the programming voltage comprises a plurality of programming pulses having a plurality of programming voltage levels, the programming voltage levels are ranged from a lower programming voltage boundary (the defined min) to a higher programming voltage boundary (the defined max); however, Lee as modified above does not specifically teach the fourth voltage level of the second variable passing pulse is lower than the lower programming voltage boundary.
     Since Shin teaches ([0009]) a pass voltage is to prevent an unselected memory cell from programming and/or since it is observed in FIG. 4 of Shin that the highest Vpass is still lower than the lowest Vpgm then it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Shin into the device and/or method of Lee as modified above in a manner such that the fourth voltage level of the second variable passing pulse is lower than the lower programming voltage boundary.  The motivation to do so would have been to provide a pass voltage range that would not cause programming in the unselected memory cells otherwise if a pass voltage would enter the range of a programming voltage, unselected memory cells would be unintentionally programmed (no longer prevented from being programmed).



Regarding claim 17. Lee as modified above teaches the operating method of claim 16, wherein the first passing pulse has a fifth voltage level, the second passing pulse is configured to have the same fifth voltage level (when operating within a lower range of loop numbers, for example, in FIG. 5 or FIG. 6 of Lee, the pass voltage is not incremented).
.  

Regarding claim 18:  Lee as modified above teaches the operating method of claim 17, wherein the fourth voltage level of the second variable passing pulse is higher than the fifth voltage level of the second passing pulse (shim in FIG. 4 teaches the Vpass+ 
.  
Regarding claim 19:  Lee as modified above teaches the operating method of claim 16, wherein the passing voltage and the variable passing voltage are utilized to configure the non-adjacent memory cell and the adjacent memory cell to pass a data signal on a bit line to the target memory cell (this is inherently what such a pass voltage does during programming of a NAND memory).


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because a new reference is applied in the rejection.















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2010/0067305 A1:  FIG. 16 and FIG. 18.
US 2010/0124120 A1:  FIG. 6, FIG. 9, FIG. 11

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAY W. RADKE
Primary Examiner
Art Unit 2827